Citation Nr: 1020042	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-04 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right ankle 
disability.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1985 to May 1987.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2007 
rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  The claims file 
is now in the jurisdiction of the Portland, Oregon RO.  


FINDING OF FACT

A chronic left knee disability is not shown at any time 
during the pendency of the appeal.  


CONCLUSION OF LAW

Service connection for a left knee disability, including as 
secondary to a service-connected right ankle disability, is 
not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 20, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  A May 2007 letter explained 
the evidence necessary to substantiate the claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
letter also informed the Veteran of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  He has not identified any 
pertinent evidence that is outstanding.  The RO did not seek 
a VA examination with respect to the claim of service 
connection for a left knee disability.  As there is no 
competent evidence showing (or suggesting) the Veteran has a 
left knee disability, or that such was manifested in, or 
might be related to his service-connected right ankle 
disability, even the low threshold standard as to when a VA 
examination/medical opinion is necessary endorsed by the 
United States Court of Appeals for Veterans Claims in 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), is not 
met.  [The Board notes that the Veteran was afforded an 
examination on behalf of VA in June 2007 for his service-
connected right ankle disability.]  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.  



B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is neither shown by the record, nor alleged, that the 
Veteran has a left knee disability that is directly related 
to his active service; the instant claim is based strictly on 
a secondary service connection theory of entitlement.  
[However, the Board notes the Veteran's STRs include a March 
1986 report noting the Veteran's complaints of left knee pain 
off and on for two months.  The Veteran reported that 
problems with his left knee began when he was placed on 
crutches for his right ankle disability four months earlier, 
and that he was using his left knee more.  Significantly, no 
underlying knee pathology was found during service.]  The 
Veteran contends that he has left knee "problems," 
including pain, secondary to his service-connected right 
ankle disability.  

Service connection has been established for residuals of a 
right ankle injury.  However, there is no competent evidence 
of a current diagnosis of a left knee disability.  On August 
2001 examination on behalf of VA, the Veteran reported that 
he uses his left leg to depend on for any walking.  His gait 
was normal and he reported no complaints regarding his left 
knee; no diagnosis of a left knee disability was found.  On 
June 2003 examination on behalf of VA, the examiner found the 
Veteran had an abnormal gait, favoring his right ankle.  The 
Veteran reported no complaints regarding his left knee and no 
diagnosis of a left disability was found.  A November 2005 VA 
treatment record notes the Veteran reported his left knee 
pain and popping started two months ago; the Veteran reported 
he believed the pain was due to favoring it for so long post 
right ankle injury.  Findings including tender medial 
meniscus testing (specific knee unspecified).  A November 
2005 MRI found an "unremarkable boy survey of the left knee 
joint."  A December 2005 VA treatment record includes a 
diagnosis of meniscal sprain; no knee was specified.  On June 
2007 examination on behalf of VA, it was noted the Veteran's 
complaints of left knee pain, reported to be from 
compensating for right ankle pain; no underlying left knee 
pathology was found.  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  The Veteran's statements that he has a left knee 
disability manifested by pain and popping that is secondary 
to his service-connected right ankle disability, are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition).  The diagnosis 
of a chronic left knee disability is not one that can be 
established by lay observation.  The Veteran is competent to 
identify left knee pain and popping; however, such symptoms 
alone, without a diagnosed or underlying malady or condition, 
are not disabilities for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds, 
259 F.3d 1356 (Fed. Cir. 2001).  

While examiners have noted the Veteran's complaints of left 
knee pain, there have been no clinical findings of such, and 
no examiner has offered a diagnosis of a chronic left knee 
disability.  Absent competent evidence of a medical diagnosis 
of a current disability of the left knee, service connection 
for such disability cannot be granted.  See Gilpin v. West, 
155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer, 3 Vet App. at 
225.  

As there is no competent evidence of a current diagnosed 
disability of the left knee (to include secondary to service-
connected right ankle disability), the threshold requirement 
is not met; the claim must be denied.  





ORDER

Service connection for a left knee disability, claimed as 
secondary to a service-connected right ankle disability is 
denied.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


